DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Pg. 8: 120 is defined as both "a power supply" and "the controller"   
Pgs. 9-10: 208 is defined as both “aperture” and “breadboard”
Appropriate correction is required, as these elements cannot be two different things at the same time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1- 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michelson (US 2004/0024400 A1).
Regarding claim 1, Michelson discloses an electromagnetic spinal cage fig. 12 (410) configured to be implanted into an intervertebral disc space in a patient’s body [0087], comprising: a device body fig. 12 (430) having an interior chamber fig. 13 (420) therein and having an open bone chamber defined therethrough fig. 11 (436) [0084]; a metallic coil fig. 11 (426) disposed within the interior chamber  and around the bone chamber [0086]; and a power source fig. 12 (460) configured to receive energy from an external transmitter fig. 18 (600) [0088, 0094] and to supply power to the metallic coil to cause the metallic coil to generate a magnetic field within the bone chamber [0086, 0087, 0093-0094]. 
Regarding claim 2, Michelson discloses the electromagnetic spinal cage of claim 1, further comprising an external transmitter configured to supply power to the metallic coil [0094].
Regarding claim 3, Michelson discloses the electromagnetic spinal cage of claim 1, wherein the external transmitter supplies power to the metallic coil through electromagnetic induction [0093-0094]. 
Claims 12-14, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zellmer et al. (US 2016/0270927 A1). 	Regarding claim 12, Zellmer et al. disclose a system for spinal surgery fig. 3, comprising: an electromagnetic spinal cage fig. 5 (420) configured to be implanted into an intervertebral disc space in a patient’s body fig. 3 (3) [0063], the electromagnetic spinal cage including a device body fig. 5 (420) having an interior chamber (see fig. below) therein and having an open bone chamber (see fig. below) defined therethrough [0063] and a metallic coil disposed within the interior chamber and around the bone chamber fig. 4 (109) [0081]; and an external power source fig. 4 (103) configured to transfer energy to the electromagnetic spinal cage to power the metallic coil to cause the metallic coil to generate a magnetic field within the bone chamber [0106]. 


    PNG
    media_image1.png
    237
    379
    media_image1.png
    Greyscale

Regarding claim 13, Zellmer et al. disclose the system of claim 12, wherein the external power source supplies power to the electromagnetic spinal cage through electromagnetic induction [0080, 0081].
Regarding claim 14, Zellmer et al. disclose the system of claim 12, wherein the external power source supplies power to the electromagnetic spinal cage through ultrasonic energy [0080, 0081, 0106].
 . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Michelson (US 2004/0024400 A1) in view of Boyden et al. (US 2010/0262239 A1).
Regarding claim 4, Michelson discloses the electromagnetic spinal cage of claim 1. 
However, Michelson does not explicitly disclose wherein the external transmitter supplies power to the metallic coil through ultrasonic energy.  Rather, Michelson teaches the use of electromagnetic induction for external transmission of power [0080-0081].
Regarding claim 4, Boyden et al. disclose wherein the external transmitter supplies power to the metallic coil through ultrasonic energy [0035] or electromagnetic induction [0035, 0081-0082.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Michelson with those of Boyden et al. as ultrasonic energy is a known equivalent transmission means for supplying power to the magnetic coil [0035, 0081-0082 of Boyden et al.], and Michelson teaches the embodiment of the implant relied on as seen above being connected to a remote power source [0044 of Michelson]. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Michelson (US 2004/0024400 A1) in view of Richley et al. (US 2005/0222681 A1).

However, Michelson does not disclose the spinal cage further comprising an inserter recess defined in the device body, the inserter recess configured to releasably secure the device body to an inserter configured to insert the device body into the intervertebral disc space. 
Regarding claim 6, Richley et al. disclose the spinal cage further comprising an inserter recess defined in the device body, the inserter recess fig. 7b (83) configured to releasably secure the device body fig. 9 (100) to an inserter fig. 8 (90) configured to insert the device body into the intervertebral disc space [0119, 0120].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Michelson with those of Richley et al. as while Michelson does not explicitly discuss the features of the implant shown in fig. 11 (490), but it is shown in fig. 11 and fig. 14 of Michelson that element 490 is substantially similar to the endplate taught by Richley et al. which is designed to engage with the inserter tool. Michelson teaches in fig. 14 and [0089] that 490 can be used if a direct power source is used rather than a remote power source. In the case that a remote power source is used, the features of 490 could be used with the tool taught by Richley et al. to insert the implant between vertebra.  
Claims 5, 7-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson (US 2004/0024400 A1) in view of Zellmer et al. (US 2016/0270927 A1).

However, Michelson does not disclose wherein the device body comprises an upper portion and a lower portion releasably held together with one or more fasteners.
Regarding claim 5, Zellmer et al. disclose the device body comprises an upper portion (see fig. below) and a lower portion (see fig. below) releasably held together with one or more fasteners [0066, “two plate-based implantable components can be fixture to two opposing surfaces of an implant”].

    PNG
    media_image2.png
    421
    395
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Michelson with those Zellmer et al. as it is disclosed by Zellmer et al. that the electromagnetic cage can be combined with other implant components depending on the structural need of the implant used. The alternative 
Regarding claim 7, Michelson and Zellmer et al. disclose the electromagnetic spinal cage of claim 1, further comprising a transducer disposed within the interior chamber of the device body [0097 of Zellmer et al.], the transducer configured to receive power from the power supply and transfer the power to the metallic coil [0097 of Zellmer et al.] fig. 4 (Zellmer et al.). 
Regarding claim 8, Michelson and Zellmer et al. disclose the electromagnetic spinal cage of claim 1, further comprising a controller fig. 4 (113) disposed within the interior chamber of the device body [0081, “implantable microcontroller… 113”].
Regarding claim 9, Michelson and Zellmer et al. disclose the electromagnetic spinal cage of claim 8, wherein the controller is configured to wirelessly communicate with one or more external devices figs. 3 and 4 of Zellmer et al. [0081 of Zellmer et al.]. 
Regarding claim 10, Michelson and Zellmer et al. disclose the electromagnetic spinal cage of claim 1, wherein the bone chamber and an interior of the metallic coil fig. 11 (426) define a generally circular shape [0087 of Michelson, “torroid shaped wire coil].
Regarding claim 15, Michelson and Zellmer et al. disclose the system of claim 12, wherein the device body of the electromagnetic spinal cage comprises an upper portion (see fig. above) and a lower portion (see fig. above) releasably held together with one or more fasteners [0066, “two plate-based implantable components can be fixture to .
Claim 11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson (US 2004/0024400 A1) in view of Zellmer et al. (US 2016/0270927 A1).
Regarding claim 11, Michelson and Zellmer et al. disclose the electromagnetic spinal cage of claim 1. 
However, Michelson and Zellmer et al. do not explicitly disclose wherein the bone chamber and an interior of the metallic coil define a generally ovoid shape.  
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing to construct the implant with a metallic coil with a generally ovoid shape, since applicant has not disclosed that such feature solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of corresponding to the shape of the implant used/desired.
Regarding claim 18, Zellmer et al. disclose the system of claim 11, further comprising a controller fig. 4 (113) disposed within the interior chamber of the electromagnetic spinal cage [0081]. 
Regarding claim 19, Zellmer et al. disclose the system of claim 18, further comprising an external device fig. 4 (2) configured to wirelessly communicate [0047, 0048] with the controller fig. 4 (113). 
Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zellmer et al. (US 2016/0270927) in view of Richley et al. (US 2005/0222681 A1).
Regarding claim 16, Zellmer et al. disclose the system of claim 12.
However, Zellmer et al. do not disclose the system further comprising an inserter configured to insert the electromagnetic spinal cage into the intervertebral disc space and an inserter recess defined in the electromagnetic spinal cage configured to releasably secure the electromagnetic spinal cage to the inserter. 
Regarding claim 16, Richley et al. disclose the system further comprising an inserter fig. 8 (90) configured to insert the electromagnetic spinal cage into the intervertebral disc space and an inserter recess fig. 7b (83) defined in the electromagnetic spinal cage fig. 9 (80, 100) configured to releasably secure the electromagnetic spinal cage to the inserter [0119, 0120]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zellmer et al. with those of Richley et al. as while Zellmer et al. does not explicitly discuss/depict features of a recess for receiving an insertion tool, Zellmer et al. does teach in [0063] that the implantable component can be designed with “…design features such as… surgery tool attachment points…”, such as the features of the endplate taught by Richley et al. to allow for use with an insertion tool such as the one taught by Richley et al. 
Regarding claim 17, Zellmer et al. and Richley et al. disclose the system of claim 12, further comprising a transducer disposed within the interior chamber of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/L.N./Examiner, Art Unit 3775                                                                                                                                                                                           
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775